 In the Matter Of MARSHALLFIELD &COMPANY,EMPLOYERandINTER-NATIONAL ASSOCIATIONOF MACHINISTS,LODGE No. 126, PETITIONERCase No. 13-R-447.-Decided March2,1948.andLloyd H. Richmond,of Chicago, Ill.,for the Employer.Mr. J. J. Denny,of Chicago, Ill., for the Petitioner.Daniel D. Carmell,byMr. Lester Asher,of Chicago, Ill., for theIntervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on July 29, 1947, before Max Rotenberg, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.At the hearing, the Employer andthe Intervenor moved to dismiss the petition upon the ground that theunit sought by the Petitioner is inappropriate.For reasons herein-after discussed the motion is denied.Upon the entire record in the case, the National Labor RelationsBoard' makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF THE EMPLOYERMarshall Field & Company, an Illinois corporation having its prin-cipal office and place of business in Chicago, Illinois, operates textilemills in North Carolina and Virginia, and department stores in Illi-nois and Washington.This proceeding is concerned only with theEmployer's State Street, Chicago, Department Store.During 1945,the Employer purchased for resale in the State Street Store, merchan-dise valuedin excessof $30,000,000, of which approximately 90 percent'Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-man panel consisting of the undersignedBoard Members[Chairman Herzog and Members Houston and Reynolds].76 N. L R.B, No. 73.479 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas received from points outside the State of Illinois.During thesame year, the Employer's total sales of merchandise from this store ex-ceeded $40,000,000, of which approximately 12 percent was shipped topoints outside the State of Illinois.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization, claiming to represent em-ployees of the Employer.Marshall Field Employees Union, Local 242, affiliated with theBuilding Service Employees' International Union, American Federa-tion of Labor, herein called the Intervenor, is a labor organization,claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of the employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit of all construction maintenance machin-ists,maintenance machinists, machinist helpers and apprentices, andthe construction maintenance machinist foreman, but excluding allother employees of the Employer. The Employer and the Intervenorcontend that the unit sought by the Petitioner is inappropriate be-cause of a long history of collective bargaining on a broader basis.2The record reveals that the employees sought by the Petitionerare principally engaged in the repair and maintenance of machineryin the Employer's store.They are separately located, and work tinderthe immediate direction of a machinist foreman.The record showsthat the machinists constitute highly skilled craft employees, whomthe Board on numerous occasions has established as separate unitsfor purposes of collective bargaining.3Under these circumstances,2 InMatter of Marshall Field & Company,57 N L R.B 1244, the Board established abroader unit,including the employees sought by the Petitioner.As a result of a Boardelection in this unit,the Intervenor was certified as the collective bargaining representativeand has acted as such since 1944,under successive bargaining contracts.2SeeMatter of Copolymer Corporation,74N. L. R. B. 921 ;Matter of Kaiser Co., Inc.,73 N. L.R B 931,Matter of Pittsburgh Stopper Company,71 N. L. R. B. 1416. MARSHALL FIELD & COMPANY481we believe that the employees involved herein, also, may, if they so'desire, constitute a separate unit,' notwithstanding the Board's pre-vious Chore inclusive unit determination; and the bargaining historypredicated thereon sThe petitioner would include the construction maintenance machin-ist foreman in the proposed unit.The employee in question is aworking foreman, whose function is to distribute work among hiscrew, issue requisitions for parts, and handle routine matters in con-nection with the work of the machinists.He devotes approximately10 percent of his time to the performance of the above-described tasksand the rest of his time is spent as a working inachinist.The recordis clear that this employee does not exercise supervisory authority ofsuch a nature as to require the use of independent judgment.Ac-cordingly, we find that he is not a supervisor within the ineaning ofthe Act and that he may properly be included within the voting grouphereinafter set forth.The Board will not make any unit determination until it has firstascertained the desires of the employees involved.We shall directthat an election be held among all the construction maintenance ma-chinists, maintenance machinists, machinist helpers and apprentices,and including the construction maintenance machinist foreman at theEmployer's State Street, Chicago, Department Store, but excludingall other employees of the Employer and supervisors as defined in theamended Act. If, in this election, the employees select the Petitioner,they will be taken to have indicated their desire to constitute a separatebargaining unit.DIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for the pur-poses of collectivebargainingwithMarshall Field & Company,' In our recent decision inMatter of Carson Pine ScottcCCompany, 75 N. LR B. 1244,we found inappropriate for collective bargaining purposes it departmental group ofemployees, consisting of fitters, tailors, tailors' helpers, etc., in a department store. In sofinding, we based our decision upon the fact that this group consisted of skilled and un-skilled employees, and that others in similar departments with comparable skills were ex-cluded from this unitThus,itwas clear that such a grouping of employees lacked homo-geneity,and rendered the unit an arbitrary and artificial one inappropriate for the purposesof collective bargaining.In the instant case, however,the group of employees sought con-stitute a well recognized craft group.s Section 9 (b) (2) of the amended Act provides that the Board shall not "decide thatany craft unit is inappropriate..on the ground that a different unit has beenestablished by a prior Board election,unless a majority of the employees in the proposedemit unit vote against separate representation."Mutter of The American ForkcCHoeCompany,72 N. L. R. B. 1025 and cases citedtherein.TAny participant in the election herein may upon its prompt request to,and approvalthereof by,the Regional Director,have Its name removed from the ballot. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDChicago, Illinois, an election by secret ballot shall be conducted asearly as possible but not later than thirty (30) days from the dateof this election, under the direction and supervision of the RegionalDirector for the Thirteenth Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the voting group described in Sec-tion IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether theydesire to be represented by International Association of Machinists,Lodge No. 126, or by Marshall Field Employees Union, Local 242,affiliated with Building Service Employees' International Union, A.F. L., for the purposes of collective bargaining, or by neither.